United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glendale, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2014
Issued: January 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 29, 2007 with respect to her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition causally related to compensable work factors of her federal employment.
FACTUAL HISTORY
On August 4, 2005 appellant, then a 30-year-old letter carrier, filed an occupational
disease claim (Form CA2) alleging that she sustained an emotional condition as a result of her
federal employment. In narrative statement, she stated that she became uncomfortable and
nervous when a supervisor asked how much time she needed to complete her route. After
responding, the supervisor would say “Oh come on, you don’t need that much time, I need you to

take some mail off another route.” Appellant stated that, after she called in to use sick leave, her
supervisor would treat her differently and not say “good morning.” According to her, her first
anxiety attack occurred on October 6, 2004 when she requested one hour of leave for the next
day. Appellant alleged that her supervisor became upset and spoke in a loud voice, calling her
“underhanded” and refusing to do “more favors” for her, such as letting her begin work at 7:15
a.m. instead of 7:30 a.m. She began experiencing anxiety attacks. Thereafter, a new supervisor
called appellant a “milkmaid,” suggesting that she was milking her time and taking too long to
complete her route. She stated that the supervisor stopped after she asked her to stop, but found
other ways to belittle her. Appellant alleged that on March 23, 2005 she had an anxiety attack
after the supervisor questioned the time needed for her route and in April 2005 the supervisor
pointed out to another carrier that appellant was casing mail the wrong way.
In an undated statement, Mike Miller, appellant’s first supervisor, stated that it was part
of his job to determine the time needed to deliver a mail route. He asserted that he did not treat
employees differently if they had used sick leave and said good morning to employees unless he
was running behind in schedule. On October 6, 2004 Mr. Miller was not upset and did not yell at
appellant. He denied ever calling her underhanded, but said that putting in one hour of leave
prior to a holiday was an underhanded trick. Mr. Miller indicated that an employee was not
allowed to request less than eight hours of leave prior to a scheduled day off. After appellant
became upset he allowed her leave for the day.
Another supervisor, Carla Meyer, indicated in an August 8, 2005 statement that she did
not recall calling appellant a milkmaid. However, if she did, it was used as a joke rather than an
attempt to belittle appellant. Ms. Meyer stated that she would ask other carriers how much time
“are you going to milk me for today?” referring to the amount of overtime needed. Mr. Miller
stated that appellant’s responsibilities included observing carriers work and in April 2005
another carrier was used to illustrate the proper technique for casing mail.
Appellant submitted a statement from Marshall Richardson, a coworker, indicating that
he heard Ms. Meyer call appellant a milkmaid. Ronald Carter, a union steward, reported that in
October 2004 appellant became upset after a conversation with her supervisor in which she was
called an underhanded person and a person that could not be trusted. In an undated statement,
received by the Office on September 28, 2005, appellant reiterated her allegations. She stated
“constant harassment by my supervisors Mr. Miller and Ms. Meyer along with the excessive
amount of overtime finally mentally and physically exhausted me.” Appellant submitted
additional medical evidence, including a September 20, 2005 report from Dr. Heather Ellwod,
diagnosing panic disorder with panic attacks.
By decision dated January 24, 2006, the Office denied the claim for compensation. The
Office found that appellant had not established any compensable work factors.
Appellant requested an oral hearing before an Office hearing representative, which was
held on February 20, 2007. She submitted a statement from Kathy Wieand, a coworker, who
discussed her interactions with Mr. Miller.
By decision dated May 29, 2007, the Office hearing representative affirmed the
January 24, 2006 decision.

2

LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6 With respect to a claim based on harassment or
discrimination, a claimant must establish a factual basis for the claim by supporting the
allegations with probative and reliable evidence.7
ANALYSIS
Appellant has alleged an emotional condition as a result of actions of her supervisors.
She became nervous when questioned about her route time, but this is clearly an administrative
matter involving a supervisory responsibility. The evidence of record does not establish any
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993).

7

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

3

error or abuse in this regard. With respect to such actions as being instructed on casing mail
techniques before another carrier, there is no probative evidence the supervisor was abusive or
attempting to belittle appellant.
There are specific allegations of verbal abuse by supervisors, such as the allegation that
Mr. Miller called appellant “underhanded” or that Ms. Meyer called her a “milkmaid.” The
evidence of record does not establish that these incidents rose to the level of verbal abuse or
otherwise constitute a compensable work factor. While the Board has recognized the
compensability of verbal abuse in certain circumstances, this does not imply that every statement
uttered in the workplace will give rise to a compensable work factor.8 Mr. Miller denied raising
his voice or yelling at appellant, and stated that the term “underhanded” was in reference to a
leave request of less than eight hours made immediately prior to a scheduled day off. He
indicated that appellant had asked for one hour of leave on a day prior to a scheduled day off,
and although such a leave request was improper she ultimately was allowed to take the day off.
Ms. Meyer indicated the term “milkmaid” was intended as a joke and similar comments were
made to other carriers. Appellant indicated that Ms. Meyer stopped using the term as soon as she
asked her to stop. The Board finds that the comments made by the supervisors do not constitute
verbal abuse.
Appellant also characterized the actions of her supervisor as harassment, but as noted
above, there must be probative and reliable evidence to support a claim of harassment. The
evidence of record does not establish harassment, administrative error or verbal abuse. The
Board notes that, while appellant briefly referred to working excessive amounts of overtime, she
did not provide further detail. As noted by the hearing representative, appellant indicated at the
oral hearing that she was not claiming that the overtime contributed to an emotional condition.
The Board finds that the allegations raised by her and the evidence submitted do not substantiate
a compensable work factor in this case Since appellant has not established a compensable work
factor, the Board will not address the medical evidence.9
CONCLUSION
The evidence of record does not substantiate a compensable work factor and, therefore,
appellant did not meet her burden of proof to establish an emotional condition causally related to
compensable work factors.

8

Judy L. Kahn, 53 ECAB 321, 326 (2002).

9

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 29, 2007 is affirmed.
Issued: January 24, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

